Citation Nr: 1116700	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to June 1947, and from February 1951 to December 1953.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran failed to report for a scheduled hearing before a Decision Review Officer in May 2009, and he has not requested that such hearing be rescheduled.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2011.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he had hazardous noise exposure during active duty military service without hearing protection, as well as post-service noise exposure with hearing protection; he had slight hearing loss beginning shortly after discharge from service, which progressed over time; and the military noise exposure contributed to his current bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for bilateral hearing loss constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For veterans who have 90 days or more of active service during a period of war or after December 31, 1946, organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If such a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service records which could potentially support a claim appear to have been destroyed in a fire, as in this case, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the evidence establishes a current bilateral hearing loss disability.  Auditory thresholds during both the May 2008 and May 2009 VA examinations were at least 40 decibels at all frequencies from 500 to 4000 Hertz, and speech discrimination scores were below 94 percent, bilaterally.  See 38 C.F.R. § 3.385.

The Veteran asserts that his current bilateral hearing loss is the result of hazardous noise exposure during military service through firing weapons and explosions in basic training, as well as wind and engine noise during parachute jumps, with no hearing protection provided.  The Veteran states that he was first told that he had slight hearing loss during a physical when he began working for a railroad company in April 1950, after being discharged from his first period of service in June 1947.  He further states that, when he returned to work for this company after his second period of service, from which he was discharged in December 1953, he was told that his hearing was slightly worse.  The Veteran reports that he felt his hearing was fine at that time, but it began to progress over the years to the current severity.  See, e.g., hearing transcript; statements dated in February 2008 and April 2009.

The Veteran is competent to testify as to the circumstances and extent of his in-service noise exposure, as this issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's complete service treatment and personnel records have not been obtained.  As noted above, the RO determined that the service treatment records are fire-related.  However, the Veteran's report of discharge from active duty reflects that he was assigned to the 674th Parachute Field Artillery Battalion for his first period of service, and his qualifications included carbine M-2.  This is generally consistent with the Veteran's report of noise exposure.  As such, while there is no documentation of hazardous noise exposure, some degree of in-service hazardous noise exposure is conceded.

There is also evidence of post-service occupational noise exposure.  In this regard, the Veteran testified that he worked for the railroad company as a general laborer for 3-4 months between his periods of service, and as a railroad engineer for over 30 years after his second period of service.  Although the Veteran denied any post-service noise exposure in February 2008, he reported occupational noise exposure as a railroad engineer during a May 2008 VA examination, stating that hearing protection was provided and worn during such exposure.  In December 2008, the Veteran clarified that his engineer duties only included moving trainings within a 5-mile radius, and some days he was not in the train at all.  During the January 2011 Board hearing, the Veteran testified that there was loud noise outside while he was working as a railroad engineer, but he was always either in the cab or in an office, where it was quiet, and he was "not really" exposed to noise through these duties.  

As noted above, the Veteran testified that he thought his hearing was fine shortly after his discharge from service.  However, he stated that his employer noted some slight hearing loss in April 1950, and slightly worse hearing loss after his second period of service.  The Veteran testified at the Board hearing that he had periodic hearing tests while working for the railroad company, and his hearing stayed at about the same level, in that it did not get any worse, but it did not get any better.  The Veteran further testified that he was advised to see a specialist for further testing, but he did not do so until approximately 1987.  However, in his June 2008 notice of disagreement, the Veteran stated that he went to a private specialist in 1950 and was told that his hearing loss was the result of excessive noise exposure.  The Veteran testified that he attempted to obtain records from his previous employer and the private provider, but such records are no longer available.

In support of the Veteran's claim, his wife testified at the Board hearing that she met him in 1959 and they were married in 1960.  She noticed that he had some hearing problems at that time, such as difficulty understanding certain words, and there was a steady progression over the years.  The Veteran and his wife reported that he obtained hearing aids from a private provider in 1987, and he has continued to wearing hearing aids since that time, more recently issued by VA.

As noted above, the weight of the evidence reflects some degree of noise exposure both during and after service.  The Veteran and his wife are competent to testify to the observable symptoms of hearing difficulties beginning shortly after service and progressing over the years.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to testify as to the exact degree of hearing loss or its etiology, as such questions require specialized knowledge, training, or experience due to the complex nature of this body system.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  However, he is competent to report what medical professionals told him concerning the extent and cause of his hearing loss, to include his employer, a previous private provider, and his VA provider.  Jandreau, 492 F.3d at 1376-77.  The lay evidence from the Veteran and his wife cannot be deemed not credible due solely to a lack of contemporaneous treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Recent VA treatment records reflect continued use of hearing aids.  During a July 2007 VA audiological consult, the Veteran reported military noise exposure, but no occupational or recreational noise exposure.  The provider indicated that the Veteran's military noise exposure was more likely than not a contributing factor to his current hearing loss.  He reasoned that testing results were consistent with aging and noise-induced cochlear pathology, with no indication of ear disease.

The May 2008 VA examiner noted that the Veteran's available service treatment records, or examinations in January 1950 and January 1953, showed a score of 15/15 on a whisper test.  However, she stated such test results were not a reliable predictor of high frequency hearing loss.  The Veteran reported military noise exposure without hearing protection, and occupational noise exposure as a railroad engineer with hearing protection.  The examiner noted that the Veteran significant military noise exposure, but that he was also a railroad engineer.  As such, she opined that it was unknown how much of the current hearing loss is due to the military and how much is related to other types of lifetime noise exposure.

The Veteran was afforded another VA examination in May 2009.  He again reported noise exposure during service from rifles and other weapons during basic training, from aircraft engine noise, and through glider training, all without hearing protection.  The Veteran denied any additional exposure through recreational activities, but he reported being a truck driver for two years and working as a railroad engineer mostly in the office, with occasional duties in the field.  This examiner also noted that the whisper tests during service are not considered valid measurements of hearing because they are not frequency specific and do not assess the higher frequencies.  As such, the examiner opined that the Veteran could have sustained some minor changes in hearing in the higher frequencies while on active duty.  She also noted the Veteran's report of a documented change in hearing by his civilian employer shortly after service.  The examiner opined that the Veteran's hearing loss is less likely as not due to military noise exposure but, rather, is more likely impacted by presbycusis and/or some other etiology.  She reasoned that the Veteran's current hearing loss results were more than 50 years after service, and he also had a significant history of noise exposure through civilian employment.

Considering all evidence of record, the Board finds that the evidence does not demonstrate that the Veteran's hearing loss disability manifested to a compensable degree within one year after separation from either period of service.  Rather, the Veteran and his wife both indicated that any hearing loss was slight at that point, and there is no medical evidence that establishes hearing loss to a degree of 10 percent.  As such, service connection is not warranted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.

However, the Board finds that the evidence is in relative equipoise with respect to the etiology of the Veteran's current hearing loss.  Although the May 2009 VA examiner opined that the current disability is more likely due to causes other than the military noise exposure, she noted that there could have been some minor damage during service.  Further, the May 2008 VA examiner and the January 2007 VA provider both indicated that the Veteran's military noise exposure could be a contributing factor to his current hearing loss.  Additionally, the Veteran and his wife have testified that he had some slight hearing difficulties shortly after service.  The Veteran has also reported that a prior private provider told him shortly after service that his hearing loss was due to excessive noise exposure.  While there are some inconsistencies in the Veteran's testimony, the lay evidence is generally consistent.  As such, resolving all reasonable doubt in the Veteran's favor, the evidence establishes that his current bilateral hearing loss is related to his military noise exposure, and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


